DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
The amendments submitted 29 October 2021 have overcome the 112(b) rejection of the Final Rejection mailed on 18 August 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oba et al. (JP2014-202124A citations are made to an included machine translation).
Regarding claim 5, Oba discloses a rotary cylinder device (fig 1, compressor, abstract)  converting rotation of an input/output shaft (input shaft 6, abstract, par 0020), which is rotatably supported by a case body (case 2, par 0020), into reciprocal movement of a plurality of piston sets (pistons 11, par 0025), which are perpendicularly arranged with respect to an eccentric cam (cam shaft 1, par 0024), according to the principle of hypocycloid (the hypocycloid curve is traced by the rotation center of the piston bearing around the cam; the larger outer circle of the hypocycloid is the circle traced by the outer most radial point of the cam), comprising: four guide shafts (guide bearing shafts 27, par 0020) disposed parallel to the input/output shaft (shafts 27 are parallel to input shaft 6, par 0020), said four guide shafts being respectively held by four corner parts of the rotary cylinder device wherein, a first piston body (piston rod 16 of the first stage, par 0036) and a second piston body (piston rod 16 of the second stage, par 0036) are intersected, in the case body which accommodates a piston unit (fig 1, piston rod 16 for first and second stage, par 0036) having first and second piston sets assembled to the eccentric cam and positioned in an axial direction (fig 1 depicts the pistons 16 set axially in the pump system via cylinder position in the housing and bearing position), … and a plurality of first guide bearings (guide bearings 29, par 0034) being able to contact with a side surface of the first piston body and receiving only lateral pressure generated by the reciprocal movement (fig 1 depicts a pair of guide bearings 29 on either side of a piston rod 16 for first sage compression 3, par 0036; examiner notes that applicants fig 9 depicts said first guide bearing as two roller bearings 25 on either side of a piston shaft), and a plurality of second guide bearings (guide bearings 29 for second stage mechanism 3b, par 0036) being able to contact with a side surface of the second piston body (piston rod 16 of the second stage, par 0036) and receiving only lateral pressure generated by the reciprocal movement; and each of said four guide shafts including one first and second guide bearings …  assembled coaxially and separated in the axial direction on each of the four guide shafts.  said first and second guide bearings are assembled coaxially and separated in the axial direction on each of the guide shafts. 
Oba does not disclose a width of both longitudinal sides of the first piston body being equal to that of the second piston body as viewed in the axial direction; or each of the first and second guide bearings being of the same diameter. Nevertheless, the width of the first piston body equal to the second piston body is obvious as a change in size/proportion. The rule is that when the only difference between the prior art and the claims was a recitation of relative dimensions, and the claimed device would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), See MPEP 2144.04). In this case, the width of the Oba piston body and the applicant’s piston body appear to perform in the same manner, and the specification describes no criticality or unexpected result of the relative width of applicant’s piston body. Therefore, the width of the first piston body being equal to the second piston body is not considered distinguishing.
Likewise, the width of the first and second guide bearings being the same diameter is also obvious as a change in size/proportion of the prior art. As above, when the only difference between the prior art and the claims is a recitation of relative dimensions, and the claimed device does not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), See MPEP 2144.04). In this case, the bearings differ only in size, and it appears that the claimed bearings would not perform differently than the bearings of Oda, therefore the claimed device is not patentably distinct from the prior art device. Therefore, the diameters of the bearings are not considered distinguishing.
Regarding claim 6, Oba discloses the rotary cylinder device according to claim 5, wherein each of the guide shafts has a projected part (snap ring on each guide bearing shaft 27, par 0035), which is radially outwardly projected, a shaft part (guide bearing shaft 27) thereof including the projected part is fitted into a shaft hole (guide bearing shafts 27 are fixed into case 2, par 0020) formed in the case body, and rotation of the shaft part is prohibited (inherently the guide bearing shafts 27 must be non-rotating relative to the outer rotating portions of the guide bearings 29; because there are two coaxial guide bearings 29 on each guide bearing shaft 27, in order for the arrangement of bearings 29 to support two pairs of twin reciprocating pistons, those coaxial bearings 29 must be able to counter rotate). To further explain the requirement for counter rotation of coaxial bearings 29, the bearings on either side of piston 26 counter rotate as the support piston 29s reciprocation for stage 3b; correspondingly the other two bearings on the same pair of guide bearing shafts 27 are in contact with the piston rod supporting stage 3a; those bearings must be rotating in the same direction in order to guide the second piston rod. Therefore those coaxial pairs of bearings 29 on the same guide bearings shaft 27 must have at least one coaxial pair rotating in opposite directions, which shows that the guide bearing shaft 27 is secured against rotation in relation to the outer bearing.
Regarding claim 7, Oba discloses the rotary cylinder device according to claim 5, wherein both shaft ends of each of the guide shafts are held by corner parts where the first piston body and the second piston body are intersected in the case body (fig 1, guide bearing shafts 27 are at the intersecting corners), and each of the guide shafts is assembled to a position at which the first guide bearing abuts both side surfaces of the first piston body and the second guide bearing abuts both side surfaces of the second piston body (each guide shaft 27 has a pair of guide bearings 29 at different axial heights, par 0036). 
Regarding claim 8, Oba discloses the rotary cylinder device according to claim 6, wherein both shaft ends of each of the guide shafts are held by corner parts where the first piston body and the second piston body are intersected in the case body (fig 1, guide bearing shafts 27 are at the intersecting corners), and each of the guide shafts is assembled to a position at which the first guide bearing abuts both side surfaces of the first piston body and the second guide bearing abuts both side surfaces of the second piston body (each guide shaft 27 has a pair of guide bearings 29 at different axial heights, par 0036).  

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oba et al. (JP2014-202124A citations are made to an included machine translation) in view of Komatsu (US 2012/0177524).
Regarding claim 9, Oba discloses a rotary cylinder device (fig 1, compressor, abstract)  converting rotation of an input/output shaft (input shaft 6, abstract, par 0020), which is rotatably supported by a case body (case 2, par 0020), into reciprocal movement of a plurality of piston sets (pistons 11, par 0025), which are perpendicularly arranged with respect to an eccentric cam (cam shaft 1, par 0024), according to the principle of hypocycloid (the hypocycloid curve is traced by the rotation center of the piston bearing around the cam; the larger outer circle of the hypocycloid is the circle traced by the outer most radial point of the cam), comprising: four guide shafts (guide bearing shafts 27, par 0020) disposed parallel to the input/output shaft (shafts 27 are parallel to input shaft 6, par 0020), said four guide shafts being respectively held by four corner parts of the rotary cylinder device wherein, a first piston body (piston rod 16 of the first stage, par 0036) and a second piston body (piston rod 16 of the second stage, par 0036) are intersected, in the case body which accommodates a piston unit (fig 1, piston rod 16 for first and second stage, par 0036) having first and second piston sets assembled to the eccentric cam and positioned in an axial direction (fig 1 depicts the pistons 16 set axially in the pump system via cylinder position in the housing and bearing position), … and a plurality of first guide bearings (guide bearings 29, par 0034) being able to contact with a side surface of the first piston body and receiving only lateral pressure generated by the reciprocal movement (fig 1 depicts a pair of guide bearings 29 on either side of a piston rod 16 for first sage compression 3, par 0036; examiner notes that applicants fig 9 depicts said first guide bearing as two roller bearings 25 on either side of a piston shaft), and a plurality of second guide bearings (guide bearings 29 for second stage mechanism 3b, par 0036) being able to contact with a side surface of the second piston body (piston rod 16 of the second stage, par 0036) and receiving only lateral pressure generated by the reciprocal movement; and each of said four guide shafts including one first and second guide bearings …  assembled coaxially and separated in the axial direction on each of the four guide shafts.  said first and second guide bearings are assembled coaxially and separated in the axial direction on each of the guide shafts. 
Oba does not disclose first and second piston sets being assembled to the case body in such a manner that centers of cylinders in which the piston bodies reciprocally move are located in a same plane perpendicular to the axial direction. 
Komatsu teaches an analogous rotary cylinder pump (fig 2), wherein  first and second piston sets being assembled to the case body in such a manner that centers of cylinders in which the piston bodies reciprocally move are located in a same plane perpendicular to the axial direction (Komatsu, fig 1, par 0076). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to change the size/proportion of the Oda second stage mechanism 3b to an equivalent diameter of the oda first stage mechanism 3a (See diameters in Oda fig 2), as shown in Komatsu thereby increasing the pumping capacity of the pump while keeping the size of the assembly smaller (Komatsu, par 0076))
Regarding claim 10, Oba discloses the rotary cylinder device according to claim 9, wherein each of the guide shafts has a projected part (snap ring on each guide bearing shaft 27, par 0035), which is radially outwardly projected, a shaft part (guide bearing shaft 27) thereof including the projected part is fitted into a shaft hole (guide bearing shafts 27 are fixed into case 2, par 0020) formed in the case body, and rotation of the shaft part is prohibited (inherently the guide bearing shafts 27 must be non-rotating relative to the outer rotating portions of the guide bearings 29; because there are two coaxial guide bearings 29 on each guide bearing shaft 27, in order for the arrangement of bearings 29 to support two pairs of twin reciprocating pistons, those coaxial bearings 29 must be able to counter rotate). To further explain the requirement for counter rotation of coaxial bearings 29, the bearings on either side of piston 26 counter rotate as the support piston 29s reciprocation for stage 3b; correspondingly the other two bearings on the same pair of guide bearing shafts 27 are in contact with the piston rod supporting stage 3a; those bearings must be rotating in the same direction in order to guide the second piston rod. Therefore those coaxial pairs of bearings 29 on the same guide bearings shaft 27 must have at least one coaxial pair rotating in opposite directions, which shows that the guide bearing shaft 27 is secured against rotation in relation to the outer bearing.
Regarding claim 11, Oba discloses the rotary cylinder device according to claim 9, wherein both shaft ends of each of the guide shafts are held by corner parts where the first piston body and the second piston body are intersected in the case body (fig 1, guide bearing shafts 27 are at the intersecting corners), and each of the guide shafts is assembled to a position at which the first guide bearing abuts both side surfaces of the first piston body and the second guide bearing abuts both side surfaces of the second piston body (each guide shaft 27 has a pair of guide bearings 29 at different axial heights, par 0036). 
Regarding claim 12, Oba discloses the rotary cylinder device according to claim 10, wherein both shaft ends of each of the guide shafts are held by corner parts where the first piston body and the second piston body are intersected in the case body (fig 1, guide bearing shafts 27 are at the intersecting corners), and each of the guide shafts is assembled to a position at which the first guide bearing abuts both side surfaces of the first piston body and the second guide bearing abuts both side surfaces of the second piston body (each guide shaft 27 has a pair of guide bearings 29 at different axial heights, par 0036).  
Response to Arguments
Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 3 of the remarks that Oba does not disclose a coaxially and separated in the axial direction (Remarks page 3).  Nevertheless, Oba describes guide bearings provided for a second-step compression mechanism 3b as well as the first -step compression mechanism 3a (Oda, paragraph 0036). However, the bearings for the first-step compression 3a is not depicted in figure 1 (examiner notes that there is no requirement that the prior art depict each element in its figures in order for their to be a disclosure of that feature).  It is apparent from Oda figure 1 that the bearings for the second-step compression mechanism 3b and the first-step compression mechanism 3a, are aligned on each of the 4 shafts 27 because oda does not disclose other bearing shafts for the bearings 29. Furthermore it is apparent that the claimed axial separation is the axial separation between the bearings 29 for the first-step compression mechanism and the second-step compression mechanism. The axial separation between oda bearings 29 is analogous to the axial separation between first step compression 3a and second step compression depicted in Oda figure 2. 
Applicant further argues that the guide bearings 29 are located closer to the cylinder chamber 12a than to the intersecting point of the piston rods 16 (Remarks page 4). Applicant is arguing unclaimed subject matter when arguing distance of the bearings from the cylinder chamber. Applicant must claim the limitation in order for them to be considered limiting.
Applicant further argues that the Fig 1 sectional view of Oba does not show the guide bearings 29 abutting both surfaces of the intersecting piston rods 16 (Remarks page 4). The argument is not persuasive, the drawings need not disclose each feature of the prior art, as described above, the guide bearing arrangement 29 for the first-step compression mechanism 3a and second-step compression mechanism 3b are disclosed in writing in oda paragraph 0036.
Applicant further argues that a rail groove 30 of Oda prevents downsizing of the device (Remarks page 4). Applicant is arguing unclaimed subject matter when arguing the lack of a rail grove distinguishes the bearings. Applicant must claim the limitation in order for them to be considered limiting.
Applicant argues further that the structure of providing guide bearings 29 for receiving side pressures of piston rods is not disclosed. Nevertheless, the receiving of side pressure by bearings 29 appears to be an inherent property of the arrangement of side bearings 29. As described above, the bearings 29 appear to be placed on either side of the second-step compression mechanism 3b in Oda fig 1.  This arrangement appears analogous to the manner in which bearings 25 are arranged around the upper piston rod in applicant’s figure 10. in the hypocycloid drive arrangement of the compressor, substantially identical apparatus to the claimed properties are presumed to be inherent (MPEP 2112.02). 
Applicant further argues regarding claim 9, that the centers of cylinders in which the piston bodies reciprocally move are located in the same plane perpendicular to the axial direction. New art has been incorporated to address this new limitation.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746